Do A Hn Nn FBP WO WN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:20-cv-05640-YGR Document597 Filed 05/06/21

QUINN EMANUEL URQUHART & SULLIVAN, LLP

Victoria F. Maroulis (Bar No. 202603)
victoriamaroulis@quinnemanuel.com

Kyle Batter (Bar No. 301803)
kylebatter@quinnemanuel.com

555 Twin Dolphin Drive, 5" Floor

Redwood Shores, California 94065

Telephone: (650) 801-5000

Page 1 of 2

Facsimile: (650) 801-5100
Attorneys for Non-Party
Samsung Electronics Co., Ltd.
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
EPIC GAMES, INC., CASE NO. 4:20-cv-05640-YGR
Plaintiff, Counter-Defendant, | DECLARATION OF SANGHOON PARK
IN SUPPORT OF EPIC GAMES INC.’S
v. ADMINISTRATIVE MOTION TO SEAL
TRIAL EXHIBITS
APPLE INC.,
Defendant, Counterclaimant.

 

Cases No. 4:20-cv-05640-YGR

 

PARK DECLARATION IN SUPPORT OF MOTION TO SEAL

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:20-cv-05640-YGR Document 597 Filed 05/06/21 Page 2 of 2

DECLARATION OF SANGHOON PARK

I, Sanghoon Park, declare as follows:

1. Iam a Vice President at Samsung Electronics Co., Ltd. (“SEC”) with responsibility
for Global Legal Affairs. I have been employed at SEC since 2004, and in the course of my
employment have become familiar with SEC’s treatment of its trade secrets and other proprietary
business information, such as those discussed in this declaration. I make this declaration pursuant
to Northern District of California Civil Local Rule 79-5(e)(1) in support of Epic Games’
administrative motion to seal trial exhibits. I know the facts stated herein based on my own personal
knowledge and, if called as a witness, I could and would testify competently thereto.

2. I understand that Epic Games, Inc. and Apple, Inc. intend to use at trial materials that
include highly sensitive, confidential information of SEC. Those materials include potential trial
exhibit DX-4153. Exhibit DX-4153 is a set of detailed notes concerning a May 17, 2018 meeting
between executives at SEC and Epic Games. The notes reflect the terms of the proposed partnership
between SEC and Epic Games, the strategy the two companies would employ going forward, the
revenue sharing arrangement between the two companies, and Samsung’s future product launches
and related strategies. The public disclosure of exhibit DX-4153, which includes SEC’s business
analyses, strategies, and decision-making plans, could significantly harm SEC and its ability to
conduct business, and could place it at a disadvantage with competitors who could use SEC’s
confidential information to their advantage. Exhibit DX-4153 has economic value from not being
known to SEC’s competitors or the public. It is SEC’s practice to maintain as highly confidential
all of its non-public, strategy-related documents and communications with its partners. SEC does

not disclose strategy-related documents of this nature outside of SEC.

I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct. This declaration was executed this 6 day of May 2021, in

Sowcoen eo . a
— Ze

Sanghoon Park

«le Cases No. 4:20-cv-05640-YGR
PARK DECLARATION IN SUPPORT OF MOTION TO SEAL

 

 
